Case 3:19-cv-00873-MHL-RCY Document 22 Filed 04/27/20 Page 1 of 1 PagelD# 76

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CARLOS BAYON,
Plaintiff,

V. Civil Action No. 3:19CV873
NORTHERN NECK
REGIONAL JAIL, et al.,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on March 5, 2020, the Court granted Plaintiff leave to
proceed in forma pauperis and filed the action. On March 16, 2020 and March 30, 2020, the
United States Postal Service returned the March 5, 2020 Memorandum Order to the Court
marked, “INMATE PAROLED OR RELEASED.” Since that date, Plaintiff has not contacted
the Court to provide a current address. Plaintiffs failure to contact the Court and provide a
current address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 
  

M. Hannah La
United States
Date: x o\ Zz) \ 2.02%

Richmond, Virginia
